Exhibit 10.18 Options Media Group Holdings, Inc. th Street, Suite 300 Boca Raton, FL 33432 July 20, 2011 Keith St. Clair 901 Brickell Key Boulevard Penthouse 3708 Miami, FL 33131 Dear Keith: This letter (“Amendment”) acknowledges that there was a scrivener’s error in your employment agreement dated June 26, 2011 (the “Agreement”) in which the shares comprising a portion of the signing bonus failed to reflect the obligation of the Executive to purchase such shares at a price of $0.01 per share.In order to fix this error, Options Media Group Holdings, Inc. has agreed to modify Section 4(b)(ii) of the Agreement to reflect the following: (ii) In addition, the Executive shall, within 90 days of the date of this Amendment, have the right to purchase 10,000,000 shares of common stock of the Company at $0.01 per share, and such shares shall be registered on a Form S-8. In all other respects, the Agreement is ratified and confirmed.Please sign a copy of this letter agreement and return it to me. Very truly yours, Dated: August 12, 2011 By: /s/ Scott Frohman Scott Frohman Chief Executive Officer AGREED AND ACCEPTED: /s/ Keith St. Clair Keith St. Clair cc:Michael D. Harris, Esq. (Via Email)
